DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The IDS filed February 25, 2020 is resubmitted having considered NPL #2 for filing the concise explanation of relevance in the separate transmittal letter mailed February 25, 2020.  NPL #1 remains unconsidered where Applicant notes such consideration is moot as already NPL#1 was considered in the April 9, 2020 IDS.

Response to Arguments
Applicant's arguments filed September 7, 2021 regarding the USC 112(b) antecedence of diverging structures having a focal length have been fully considered but they are not persuasive.
	As best as Examiner understands, Applicant attempts to import limitations into the claim which is not allowed (MPEP 2111.01).  Specifically, while Applicant suggests the claim term does not mean the structure itself diverges, and the divergence is with 
	Applicant’s specification suggests the divergent structure can use refractive, reflective, or diffractive structure (Spec. page 15, lines 22-23).  Those of ordinary skill in the art understand light scatter/diffusive reflective surfaces to be such surfaces that diverge light1 (i.e. make the light move or extend in different directions)2 but have no focal length3.

    PNG
    media_image1.png
    442
    255
    media_image1.png
    Greyscale

4,5.  Applicant is invited to provide evidence that all diffractive structures inherently have a focal length to at least suggest “the focal length” could have antecedence with the embodiment of a diffractive structure.

Applicant's arguments filed September 7, 2021 regarding the USC 112(b) rejection as it pertains to the equator have been fully considered but they are not persuasive.
	As best as Examiner understands, Applicant attempts to import limitations into the claim which is not allowed (MPEP 2111.01).  Specifically, Applicant suggests the equator is a great circle intersecting the circles of latitude at a right angle, however this is not claimed.  Furthermore, the latitude and longitude great circles are discussed in the specification with respect to Earth, and do not state how such circles are to be drawn or correspond to the surfaces of the light guide.  Such latitude and longitude great circles can be subjectively placed (MPEP 2173.05.(b)) on the light guide since Applicant’s specification provides no objective way to determine where a latitude/longitude/equator line may lie.   Additionally, Applicant’s specification refers to line (9) and line (7) both as the equator (Spec page 13:line 24; Spec page 18:line 12), 
	The metes and bounds are unclear because it cannot be determined how to orient an equator of the light coupling guide such that the output coupling structure would be closer than the input coupling structure and thus those of ordinary skill in the art would not understand how to infringe the claim.  Such feature appears subjective to a practitioner of the invention - i.e. depending on how the lines are drawn the identical structure can simultaneously infringe and not infringe the claim (MPEP 2173 - The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent).
	
Applicant's arguments filed September 7, 2021 regarding the USC 112(b) rejection as it pertains to the pupil distortion have been fully considered but they are not persuasive.
	As best as Examiner understands, Applicant attempts to import limitations into the claim which is not allowed (MPEP 2111.01).  Specifically, the claim does not recite the pupil is an exit pupil, or the diffraction is of a diffraction lens, and such limitations are not allowed to be imported into the claim (MPEP 2111.01).  Furthermore the specification fails to detail what is meant by “correcting in advance”.  Such feature appears entirely subjective/arbitrary to a practitioner of the invention - e.g. does this mean it is designed in advance of being worn to correct distortion by 10%; does this mean it is redundant to being “upstream” and the correction is to entirely eliminate The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent).


Applicant's arguments filed September 7, 2021 as they pertain to the art of Simmonds and McGrew and claim 1 have been fully considered but they are not persuasive.
	Specifically, it appears Applicant’s position is that the references fail to disclose lines of longitude and an equator, and thus the rays propagating along longitudinal lines and an equator.
	As discussed above, the feature are not clear/definite, nor is Examiner allowed to import limitations from the specification.  Additionally, those of ordinary skill in the art understand that latitude/longitudinal lines are mathematical constructs and not actual structure.  Below are examples of Simmonds teaching such features given the indefiniteness of the claim.

    PNG
    media_image2.png
    578
    882
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    858
    619
    media_image3.png
    Greyscale



Applicant's arguments filed September 7, 2021 regarding new claim 35 have been fully considered but they are not persuasive.
	As best as Examiner understands, Applicant’s remarks are regarding a lateral chromatic aberration minimization do not appear germane to the claim, as such features are not claimed.
	As discussed by Simmonds in para. [0044], the diverging structure (diffraction grating 22) diverges light into the angles 0o, +15o, -15o - a.k.a. the “diverging effect”.  This diverging effect is centered on an image field as it literally defines the image field of view.  In other words, ±15o is literally centered about 0o as shown and explained by cited Figure 11 and para. [0044].  Applicant has not provided any structural explanation for why the claim does not meet the limitation, and merely comments on aberration correction which is not claimed while referring to para. [0045] which was not cited.

Applicant's arguments filed September 7, 2021 regarding claim 37 and the art of Simmonds/McGrew/Martinez/McGuire have been fully considered but they are not persuasive.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As best as Examiner understands, Applicant’s position is that McGuire fails to teach displacing a diffractive optical element and refractive element relative to each 
	Both Martinez and McGuire teach optical compensation units, specifically compensation of chromatic, optical aberrations. McGuire teaches the compensation unit of the combination of a refractive element (prism F5) and diffractive element (lens F3 having diffractive structure).  Martinez teaches moving a chromatic compensation prism perpendicular to the optical axis in a HMD for the purpose of adjusting focus (Martinez Fig. 1A - 117, 106; col. 2:36-41; col. 3:24-30; col. 3:65-15).  The combination of Martinez and McGuire teaches those of ordinary skill in the art to employ both diffractive and refractive elements, specifically diffractive lens and prism, to compensate for chromatic/optical aberrations, and to adjust the prism perpendicular to the optical axis, and thus relative to the diffractive element, for the purpose of adjusting a focus for a HMD.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) an input coupling structure for…in claims 18, 35, 37
	b) an output coupling structure for…in claim 18, 35, 37
	c) correction element for correcting…in claim 30
	d) a compensation optical unit, which…in claim 31
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26, 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 18, 35 and 37, the claims recite “a diverging structure, the absolute value of the focal length” which lacks antecedent basis.  Specifically, it is not inherent to diverging structures to have focal lengths.  As detailed above, the claim does not specify what is diverging - i.e. light rays, the structure itself.  Additionally, as is known, diverging structures such as light scattering/diffusing reflectors or diffraction gratings do not have inherent/implicit focal lengths and thus the claims lack antecedent basis.
	Claims 19-26, 29-34, 36 are rejected as dependent upon claims 18 and 35.
	As to claim 18, the claim recites “the output coupling structure lies closer to an equator of the light guide than the input coupling structure” which is a relative/subjective term which renders the claim indefinite (MPEP 2173.05(b)).  The term “an equator of the light guide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As discussed above, the feature is not understood in light of the specification and does not serve to clarify the metes and 
	The metes and bounds are unclear because it cannot be determined how to orient an equator of the light coupling guide such that the output coupling structure would be closer than the input coupling structure and thus those of ordinary skill in the art would not understand how to infringe the claim.  Such feature appears subjective to a practitioner of the invention (MPEP 2173 - The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent).
	Claims 19-26 are rejected as dependent upon claim 18.
	As to claim 30, the claim recites “a correction element for correcting in advance a pupil distortion” which is unclear as to what constitutes “pupil distortion”.  It is unclear what constitutes a “pupil distortion”.  Is this distortion at the pupil? Distortion caused by the pupil? Which pupil? An exit pupil? An entrance pupil?  Examiner is not allowed to import limitations from the specification (MPEP 2111.01). Additionally “correcting in advance” is a relative term (MPEP 2173.05(b)).  Correcting is a term of degree and thus it is unclear if the pupil distortion is to be entirely eliminated? Mitigated to some extent? Or other?  For purposes of compact prosecution, Examiner will interpret claim 30 directed to an element upstream that corrects distortion to any extent.
	As discussed above, the specification fails to provide any objective standard to determine what is meant by “correcting in advance”.  Such feature appears entirely The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-21, 23, 26, 29, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds et al. (US 2012/0300311 - Simmonds; of record) in view of McGrew (US 8,139,103; of record).
	As to claim 18 (as understood), Simmonds teaches a curved light guide for a HMD (Simmonds Figs. 1, 2, 7, 8, 11, 13; Fig. 1 - 14), wherein the light guide is arranged in front of an eye of a user (Simmonds Fig. 1), and wherein the light guide has a concave curvature as seen from the eye (Simmonds Fig. 1), which defines a radius of curvature (Simmonds Fig. 1), the light guide comprising a back surface facing the eye (Simmonds Fig. 1 - 17), a front surface facing away from the eye (Simmonds Fig. 1 - 15), an input coupling structure for coupling light into the light guide (Simmonds Fig. 1 - 20; para. [0030]), such that light is guided through the light guide with reflection at one diffractive grating(s)), the input coupling structure is configured such that it couples rays of light into the light guide such that the rays of light that are coupled in pass in the light guide along circles of longitude of the light guide (Simmonds Figs. 7, 8 - see marked up Figures below), and the output coupling structure lies closer to an equator of the light guide than the input coupling structure (Simmonds Figs. 7, 8 - see marked up Figures below).

    PNG
    media_image3.png
    858
    619
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    578
    882
    media_image2.png
    Greyscale


	While Simmonds discusses the power of the grating(s) is set so as to collimate the light (Simmonds Fig. 8, 11, 13; para. [0005], [0042]), and thus suggests satisfying |f| ≤ R (where f = focal length of diverging structure; R = radius of curvature of the light guide) to generate the collimated light, Simmonds doesn’t explicitly state the relationship between the focal length and radius.
	In the same field of endeavor McGrew teaches a curved light guide for HMD having a diverging structure satisfying |f| ≤ R (McGrew Fig. 2; col. 5:30-45; col. 6:32-51 - creating diffractive collimator lens having |f| = R; Fig. 5; col. 5:56-64 - diffractive lens shortening the focal length (relative to collimating focal length), thus teaching |f| < R).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to satisfy |f| ≤ R since, as taught by McGrew, such conditions 
	As to claim 19, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Simmonds/McGrew further teaches the diverging structure is superimposed on one or both of the output coupling structure and the input coupling structure (Simmonds Fig. 8 - 20, 22; McGrew Fig. 2).
	As to claim 20, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Simmonds/McGrew further teaches the diverging structure is a diffraction lens (Simmonds para. [0045]; McGrew col. 5:30-35).
	As to claim 21, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 20, and Simmonds/McGrew further teaches the diffraction lens comprises zones which differ from one another in terms of their optical path length for the light guided through the light guide (Simmonds Fig. 7 - changing grating pitch; McGrew Fig. 7 - chirped variable pitch; col. 6:1-5).
	As to claim 23, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Simmonds further teaches the diverging structure has a diverging effect that is centered on a center of an image field (Simmonds Fig. 8 - 22, 42a,b,c; Fig. 11 - 46, 44a,b,c; para. [0044] - as shown/discussed, diverging structure (diffraction grating 22) has a diverging effect (diverges rays in a ± 15o field of view) which is centered on a center of the image field of view - i.e. ±15o is literally centered about 0o of the image field).
claim 26, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Simmonds further teaches the input coupling structure is arranged in the light guide such that the input coupling of the light can take place through the back surface of the light guide (Simmonds Fig. 8 - 20).
	As to claim 29, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Simmonds further teaches an optical imaging unit comprising an imaging path and the light guide serves as an image forming optical element (Simmonds Figs. 1, 2, 7, 8, 11, 13; Fig. 1 - 14).
	As to claim 34, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 29, and Simmonds further teaches a HMD comprising a display for displaying an output image and an imaging optical unit for generating a virtual image from the output image (Simmonds Figs. 1, 2, 7, 8, 11, 13).
	As to claim 35, Simmonds teaches a curved light guide for a HMD (Simmonds Figs. 1, 2, 7, 8, 11, 13; Fig. 1 - 14), wherein the light guide is arranged in front of an eye of a user (Simmonds Fig. 1), and wherein the light guide has a concave curvature as seen from the eye (Simmonds Fig. 1), which defines a radius of curvature (Simmonds Fig. 1), the light guide comprising a back surface facing the eye (Simmonds Fig. 1 - 17), a front surface facing away from the eye (Simmonds Fig. 1 - 15), an input coupling structure for coupling light into the light guide (Simmonds Fig. 1 - 20; para. [0030]), such that light is guided through the light guide with reflection at one or both of the front surface and the back surface (Simmonds Fig. 8 - 12a,b,c; 40a,b,c; Fig. 11; para. [0030] diffractive grating(s)), wherein the diverging structure has a diverging effect that is centered on a center of an image field (Simmonds Fig. 8 - 22, 42a,b,c; Fig. 11 - 46, 44a,b,c; para. [0044] - as shown/discussed, diverging structure (diffraction grating 22) has a diverging effect (diverges rays in a ± 15o field of view) which is centered on a center of the image field of view - i.e. ±15o is literally centered about 0o of the image field).	
	While Simmonds discusses the power of the grating(s) is set so as to collimate the light (Simmonds Fig. 8, 11, 13; para. [0005], [0042]), and thus suggests satisfying |f| ≤ R (where f = focal length of diverging structure; R = radius of curvature of the light guide) to generate the collimated light, Simmonds doesn’t explicitly state the relationship between the focal length and radius.
	In the same field of endeavor McGrew teaches a curved light guide for HMD having a diverging structure satisfying |f| ≤ R (McGrew Fig. 2; col. 5:30-45; col. 6:32-51 - creating diffractive collimator lens having |f| = R; Fig. 5; col. 5:56-64 - diffractive lens shortening the focal length (relative to collimating focal length), thus teaching |f| < R).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to satisfy |f| ≤ R since, as taught by McGrew, such conditions allow for providing collimated light in a HMD or generating diverging rays so as to create a closer virtual image (McGrew col. 6:32-51; col. 5:56-64).
	As to claim 36, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 35, and Simmonds further .
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and McGrew as applied to claim 20 above, and further in view of Takahashi (US 2017/0153455; of record).
	As to claim 22, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 20, but doesn’t specify the diffraction lens comprises transparent and nontransparent zones.  In the same field of endeavor Takahashi teaches HMD light guides having diffraction lenses (Takahashi Fig. 1; Fig. 2A) having transparent and nontransparent zones (Takahashi Fig. 2A - 6a, 6b; para. [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide diffraction via transparent and nontransparent zones since, as taught by Takahashi, such diffraction lens/elements are well known in the art as amplitude modulated type diffraction elements (Takahashi para. [0061]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and McGrew as applied to claim 18 above, and further in view of Tervo et al. (US 2017/0357089 - Tervo; of record).
	As to claim 24, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 18, Simmonds further teaches the light coupled into the light guide has a spectral range (Simmonds Figs. 11-12 - diffractive elements) which respectively couple different parts of the spectral range and/or different parts of the angular spectrum into the light guide and out of the light guide (Simmonds Figs. 11-12 - 44a,b,c; Figs. 13-14 - 48a,b,c; para. [0044], [0045]).  Simmonds does not specify each input/output coupling structure having a plurality of substructures.  In the same field of endeavor Tervo teaches a light guide for HMD having input/output coupling structures with a plurality of substructures (Tervo Fig. 7a - 712B, 712G, 712R, 716B, 716G, 716R; para. [0081], [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a plurality of substructures since, as taught by Tervo, such input/output coupling structures with a plurality of substructures allows for coupling individual colors (Tervo para. [0083]).
	As to claim 25, Simmonds in view of McGrew and Tervo teaches all the limitations of the instant invention as detailed above with respect to claim 24, and Tervo further teaches a plurality of sub-light guides, each of which respectively guides a different one of the different parts of the spectral range and/or of the different parts of the angular spectrum from the input coupling structure to the output coupling structure (Tervo Fig. 7A - 702B, 702G, 702R).


Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and McGrew as applied to claim 29 above, and further in view of Amitai et al. (US 8,643,948 - Amitai; of record).
	As to claim 30 (as understood), Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 29, but doesn’t specify a correction element for correcting in advance a pupil distortion induced by the light guide is disposed upstream of the input coupling structure of the light guide in the imaging beam path.  In the same field of endeavor Amitai teaches a HMD having a light guide with a correction element for correcting in advance a pupil distortion induced by the light guide is disposed upstream of the input coupling structure of the light guide in the imaging beam path (Amitai Figs. 47, 48 - 340; col. 21:15-20; col. 21:49-67; col. 22:25-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide for a correction element upstream of the input coupling structure since, as taught by Amitai, such correction elements allow for the reduction/correction of distortion caused by light at various angles/interfaces (Amitai col. 22:25-36).
	As to claim 33, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 29, but doesn’t specify a polarization beam splitter and retardation plate, each being disposed upstream of the input coupling structure of the light guide in the imaging path.  In the same field of endeavor Amitai teaches a HMD with light guide having a polarization beam splitter and retardation plate, each being disposed upstream of the input coupling structure of the light guide in the imaging path (Amitai Fig. 2 - 10, 14, 20; col. 7:18-26).  It would have .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and McGrew as applied to claim 29 above, and further in view of Martinez et al. (US 9,897,811 - Martinez; of record).
	As to claim 31, Simmonds in view of McGrew teaches all the limitations of the instant invention as detailed above with respect to claim 29, but doesn’t specify a compensation optical unit, which compensates for lateral chromatic aberration induced by the light guide, wherein the compensation optical unit is disposed upstream of the input coupling structure of the light guide in the imaging beam path.  In the same field of endeavor Martinez teaches a HMD with light guide having a compensation optical unit, which compensates for lateral chromatic aberration induced by the light guide, wherein the compensation optical unit is disposed upstream of the input coupling structure of the light guide in the imaging beam path (Martinez Fig. 1A - 115; col. 3:16-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a compensation unit upstream since, as taught by Martinez, such compensation units are well known in the art for the purpose of correcting lateral chromatic aberrations (Martinez Fig. 1A - 115; col. 3:16-30).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Simmonds in view of McGrew and Martinez as applied to claim 31 above, and further in view of McGuire Jr (US 7,542,209 - McGuire; of record).
	As to claim 32, Simmonds in view of McGrew and Martinez teaches all the limitations of the instant invention as detailed above with respect to claim 31, and McGrew further teaches an eye tracker (McGrew Figs. 3, 4) and Martinez further teaches the compensation optical unit comprises a refractive optical element arranged to be displaceable perpendicular to the optical axis of the imaging beam path (Martinez Fig. 1A - 115, 117; col. 3:65-67; col. 4:1-15), but Simmonds in view of McGrew and Martinez doesn’t specify the compensation optical unit comprises a diffractive optical element.  In the same field of endeavor McGuire teaches a HMD having an optical compensation unit having a refractive optical element and diffractive optical element (McGuire Fig. 59 - F5, F3; col. 49:10-34; col. 49:49-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a compensation optical unit having a diffractive and refractive optical element since, as taught by McGuire, such configurations are well known in the art for the purpose of correcting chromatic aberrations and astigmatic/coma aberrations (McGuire col. 49:10-34; col. 49:49-62), and as taught by Martinez, displacing the refractive perpendicular to the optical axis and relative to the diffractive optical element (e.g. moving the prism.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Simmonds, McGrew, McGuire, and Martinez (all as cited above).
	As to claim 37, Simmonds teaches an imaging optical unit (Simmonds Figs. 1, 2, 7, 8, 11-13; Fig. 1 - 14), comprising an image beam path (Simmonds Fig. 7 - X; Fig. 8 - X, 12a,b,c), a light guide (Simmonds Fig. 7 - 14), wherein the light guide serves as an image forming optical element (Simmonds Figs. 1, 2, 7, 8, 11, 13; Fig. 1 - 14), the light guide is arranged in front of an eye of a user (Simmonds Fig. 1), and wherein the light guide has a concave curvature as seen from the eye (Simmonds Fig. 1), which defines a radius of curvature (Simmonds Fig. 1), the light guide comprising a back surface facing the eye (Simmonds Fig. 1 - 17), a front surface facing away from the eye (Simmonds Fig. 1 - 15), an input coupling structure for coupling light into the light guide (Simmonds Fig. 1 - 20; para. [0030]), such that light is guided through the light guide with reflection at one or both of the front surface and the back surface (Simmonds Fig. 8 - 12a,b,c; 40a,b,c; Fig. 11; para. [0030] - TIR), an output coupling structure for coupling out the light guided through the light guide (Simmonds Fig. 1 - 22; para. [0030]), wherein the light guide includes a diverging structure (Simmonds Fig. 1 - 20, 22; para. [0030], [0032], [0038] - diffractive grating(s)).
	While Simmonds discusses the power of the grating(s) is set so as to collimate the light (Simmonds Fig. 8, 11, 13; para. [0005], [0042]), and thus suggests satisfying |f| ≤ R (where f = focal length of diverging structure; R = radius of curvature of the light guide) to generate the collimated light, Simmonds doesn’t explicitly state the relationship between the focal length and radius, an eye tracker, a compensation optical unit, which compensates for lateral chromatic aberration induced by the light guide, 
	In the same field of endeavor McGrew teaches a HMD with eye tracker (McGrew Figs. 3, 4) and a curved light guide for HMD having a diverging structure satisfying |f| ≤ R (McGrew Fig. 2; col. 5:30-45; col. 6:32-51 - creating diffractive collimator lens having |f| = R; Fig. 5; col. 5:56-64 - diffractive lens shortening the focal length (relative to collimating focal length), thus teaching |f| < R), McGuire teaches a compensation optical unit which compensates for lateral chromatic aberration induced by the light guide, wherein the compensation optical unit is disposed upstream of the input coupling structure of the light guide in the imaging beam path, the compensation optical unit comprises a diffractive optical element and a refractive optical element (McGuire Fig. 59 - F5, F3; col. 49:19-34; col. 49:49-62), and Martinez teaches displacing perpendicular to an optical axis of an imaging beam path a refractive optical element (prism) in a compensation unit (Martinez Fig. 1A - 117, 106; col. 3:65-67; col. 4:1-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an eye tracker and satisfy |f| ≤ R since as taught by McGrew, eye tracking allows for tracking eyes and satisfying |f| < R such conditions allow for providing collimated light in a HMD or generating diverging rays so as to create a closer virtual image (McGrew col. 6:32-51; col. 5:56-64), and to provide a compensation unit upstream of the in coupling structure where the compensation unit .

    PNG
    media_image4.png
    483
    763
    media_image4.png
    Greyscale






Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Simmonds (cited above), McGrew (cited above), McGuire (cited above), and Simonov et al. (US 2012/0257278 - Simonov).
	As to claim 37, Simmonds teaches an imaging optical unit (Simmonds Figs. 1, 2, 7, 8, 11-13; Fig. 1 - 14), comprising an image beam path (Simmonds Fig. 7 - X; Fig. 8 - X, 12a,b,c), a light guide (Simmonds Fig. 7 - 14), wherein the light guide serves as an image forming optical element (Simmonds Figs. 1, 2, 7, 8, 11, 13; Fig. 1 - 14), the light guide is arranged in front of an eye of a user (Simmonds Fig. 1), and wherein the light guide has a concave curvature as seen from the eye (Simmonds Fig. 1), which defines a radius of curvature (Simmonds Fig. 1), the light guide comprising a back surface facing the eye (Simmonds Fig. 1 - 17), a front surface facing away from the eye (Simmonds Fig. 1 - 15), an input coupling structure for coupling light into the light guide (Simmonds Fig. 1 - 20; para. [0030]), such that light is guided through the light guide with reflection at one or both of the front surface and the back surface (Simmonds Fig. 8 - 12a,b,c; 40a,b,c; Fig. 11; para. [0030] - TIR), an output coupling structure for coupling out the light guided through the light guide (Simmonds Fig. 1 - 22; para. [0030]), wherein the light guide includes a diverging structure (Simmonds Fig. 1 - 20, 22; para. [0030], [0032], [0038] - diffractive grating(s)).
	While Simmonds discusses the power of the grating(s) is set so as to collimate the light (Simmonds Fig. 8, 11, 13; para. [0005], [0042]), and thus suggests satisfying |f| ≤ R (where f = focal length of diverging structure; R = radius of curvature of the light guide) to generate the collimated light, Simmonds doesn’t explicitly state the relationship between the focal length and radius, an eye tracker, a compensation optical 
	In the same field of endeavor McGrew teaches a HMD with eye tracker (McGrew Figs. 3, 4) and a curved light guide for HMD having a diverging structure satisfying |f| ≤ R (McGrew Fig. 2; col. 5:30-45; col. 6:32-51 - creating diffractive collimator lens having |f| = R; Fig. 5; col. 5:56-64 - diffractive lens shortening the focal length (relative to collimating focal length), thus teaching |f| < R), McGuire teaches a compensation optical unit which compensates for lateral chromatic aberration induced by the light guide, wherein the compensation optical unit is disposed upstream of the input coupling structure of the light guide in the imaging beam path, the compensation optical unit comprises a diffractive optical element and a refractive optical element (McGuire Fig. 59 - F5, F3; col. 49:19-34; col. 49:49-62), and Simonov teaches displacing diffractive and refractive optical elements relative to each other perpendicular to an optical axis (Simonov Figs. 1-8; para. [0021], [0090], claim 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an eye tracker and satisfy |f| ≤ R since as taught by McGrew, eye tracking allows for tracking eyes and satisfying |f| < R such conditions allow for providing collimated light in a HMD or generating diverging rays so as to create a closer virtual image (McGrew col. 6:32-51; col. 5:56-64), and to provide a .













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seeselberg et al. (DE 10-2011055777); Barton et al. (Diffractive Alvarez Lens)6 are cited as additional examples of diffractive and refractive optical elements which are translatable perpendicular to the optical axis for the purpose of correcting aberrations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/diverge
        2 https://en.wikipedia.org/wiki/Diffuse_reflection
        3 https://www.rp-photonics.com/focal_length.html
        4 https://en.wikipedia.org/wiki/Diffraction_grating
        5 https://www.thorlabs.com/newgrouppage9.cfm?objectgroup_id=9026
        6 Ian M. Barton, Sham N. Dixit, Leslie J. Summers, Charles A. Thompson, Kenneth Avicola, and Julia Wilhelmsen, "Diffractive Alvarez lens," Opt. Lett. 25, 1-3 (2000)